Citation Nr: 1714162	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-24 462	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam from November 1969 to November 1970.  His awards and decorations include the Combat Infantryman Badge and Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective November 7, 2007.

The Board remanded the Veteran's claim for further evidentiary development in January 2015.  The Agency of Original Jurisdiction (AOJ) subsequently increased the disability rating for the Veteran's PTSD to 50 percent, still effective November 7, 2007.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD has resulted in due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; and has not resulted in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service and VA treatment records, and provided VA examinations that are adequate for determining the level of his psychiatric impairment throughout the appeal period.  

The AOJ substantially complied with the Board's January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Most notably, the Board remanded the claim in order to afford the Veteran a contemporary VA examination to ascertain the current severity of his PTSD.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.


II.  Initial Disability Ratings

	A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

	B.  Rating Criteria and Analysis

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The record contains an initial July 2008 VA mental health examination report.  The Veteran reported having daily horrific recollections of experiences that he had in Vietnam.  He reported feeling afraid during the experiences, very much like he did at the time and would become almost panic-stricken.  The experiences lasted a few minutes and were sometimes spontaneous or triggered by things that would remind him of service.  He reported being easily startled by loud noises or sudden approaches, and he reported having difficulty with his temper.  He reported being irritable, short-fused, and very open and direct with people at times to the point of being inappropriate, though he also reported that he worked very hard to keep this under control.  He further reported being an isolative, private individual with a tendency to be a loaner and to avoid large crowds.

On examination, the Veteran's mood appeared to be generally euthymic and he was not very open in discussing his emotions.  He became misty-eyed when talking about Vietnam experiences.  His affect was responsive and reasonably well-modulated.  The examiner diagnosed PTSD of mild intensity.  The Veteran's symptoms were mostly in the area of subjective discontent and distress in terms of intrusive recollections, episodes of anxiety and tearfulness, and a tendency to be somewhat irritable and avoidant of others.  The Veteran's PTSD did not appreciably interfere with his ability to function occupationally at time, though he did report that he had been reprimanded on a number of occasions and on a number of different job sites because of his irritability and tendency to be somewhat short-fused at times.  

An August 2010 VA psychiatry consultation report indicated that the Veteran reported continued intrusive memories, and resultant fears.  He reported feeling that he had good control over his thoughts, and he declined Center for Behavioral Health involvement and medication.

The Veteran was most recently afforded a VA examination for PTSD in June 2015.  He again reported recurrent, involuntary, and intrusive distressing memories of his in-service traumatic events and he also reported recurrent distressing dreams related to the traumatic events.  The examiner noted that the Veteran's symptoms included a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  The examiner also noted symptoms of depressed mood, anxiety, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner concluded that the Veteran's PTSD was at least moderately severe, and that it had been of such a severity since its onset, but that the veteran did not fully describe his pattern of problems during his prior VA examination.  The level of severity of the Veteran's PTSD was indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Medical evidence from throughout the appeal period shows that the Veteran has consistently been found to be fully oriented, to have normal memory, and that he has not reported having any suicidal thoughts or ideation.  The Veteran has had no noted psychoses or cognitive decays.

The Veteran's symptoms throughout the appeal period appear, overall, to be of the type and degree contemplated by the criteria for 50 percent disability rating.  Symptoms of depressed mood, anxiety, infrequent panic attacks, and chronic sleep impairment, are symptoms such as those contemplated by the 30 percent disability rating.  Symptoms of flattened affect, persistent negative emotional state, diminished interest or participation in significant activities, and difficulty in establishing and maintaining effective work and social relationships, however, are symptoms such as those contemplated by a 50 percent disability rating.  

Based on the foregoing, the Board finds that the evidence is against granting an initial disability rating higher than 50 percent for the Veteran's PTSD.  While he has had persistent symptoms of irritability, and was noted in his most recent VA examination to have angry outbursts, the level of irritability is not of such a severity as contemplated by the criteria for a 70 percent rating, which contemplates periods of violence accompanying unprovoked irritability.  The Veteran has not been noted to experience periods of violence, such as to be indicative of impaired impulse control.  Rather, the Veteran reported that he works very hard to keep his temper under control.  The record shows that the Veteran has experienced virtually no symptoms such as those contemplated by the assignment of a 70 percent or 100 percent disability rating. 

Accordingly, the Board finds that a preponderance of the evidence is against the assignment of a higher disability rating for the Veteran's PTSD on a schedular basis.  38 U.S.C.A. § 5107(a).  

	C.  Extraschedular Consideration and TDIU

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's PTSD are contemplated by the non-exhaustive criteria found in the rating schedule, including his reported recurrent, distressing recollection and dreams, sleep impairment, depressed mood, flattened affect, irritability, anxiety, hypervigilance, exaggerated startle response, and difficulty establishing and maintaining effective work and social relationships.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of the Veteran's other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for left ear hearing loss, tinnitus, and residuals of right 5th metacarpal fracture.  There is no collective effect of his other service-connected disabilities that makes his disability picture an exceptional or unusual one with regard to his PTSD.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his PTSD has prevented him from securing or maintaining employment.  While the evidence clearly indicates that his PTSD impacted his employment, especially as a result of his reported irritability and short-fuse; and while the June 2015 VA examiner noted that he had many problems on the job from as a result of distancing himself from others and his temper, the evidence also shows that he remained employed in the manufacturing industry until his retirement in 2014, and there is no indication that he sought retirement as a result of his PTSD symptoms.  Therefore, the Board concludes that the Veteran's PTSD has not precluded him from gaining or maintaining substantially gainful employment.  Thus, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial disability rating higher than 50 percent for service-connected PTSD is denied.



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


